Citation Nr: 1449987	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiac disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for residuals of a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The issues have been recharacterized to comport with the evidence of record.

In November 2012, the RO issued a rating decision granting service connection for a low back disability and glaucoma, which had previously been on appeal after being denied by the RO's November 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

For the following reasons, the Board finds it necessary to remand the claims for additional development.

The Veteran underwent a VA shoulder examination in January 2011.  The examiner found that the Veteran's left shoulder disability is not related to his active military service, because there was no evidence of shoulder complaints in the service treatment records, and because the Veteran stated that he did not initially observe shoulder pain during service.   

The Veteran contends, however, that the rigors of military service placed a great deal of stress on his shoulder, which eventually resulted in his current left shoulder disability.  The examiner's finding does not address this theory; thus, a supplemental VA medical opinion must be obtained.  

The Veteran also underwent a VA cardiovascular examination in June 2013.  The examiner stated that there was no evidence of a cardiac disability in service.  The finding does not take into account the multiple service treatment records referencing chest pain, nor does it discuss the July 2008 and March 2011 statements from the Veteran's private physician linking his current cardiac disability to his service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA medical opinion must be obtained.  

The Veteran asserts that his hypertension is secondary to his cardiac disability.  He must be notified of the evidence needed to substantiate a claim of service connection on a secondary basis.  

The claims of entitlement to service connection for hypertension and residuals of a cerebrovascular accident are inextricably intertwined with the pending issue of entitlement to service connection for the cardiac disability.  As such, the claims are deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide proper notification and all required development with respect to the claim of service connection for hypertension on a secondary basis.    

2.  Obtain VA treatment records since July 2013.

3.  Thereafter, obtain a VA medical opinion as to the etiology of the Veteran's left shoulder disability from an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is not required to personally evaluate the Veteran in person unless it is medically necessary.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current left shoulder disability is related to his active service; specifically, to the physical stresses of military life.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Obtain a VA medical opinion as to the etiology of the Veteran's cardiac disability from an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is not required to personally evaluate the Veteran in person unless it is medically necessary.  

The examiner is advised that the Veteran's entrance examination is negative for a pre-existing cardiac disability.  Thus, for purposes of this claim, the Veteran is presumed to have entered service without a pre-existing cardiac disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cardiac disability is related to his active service.  The examiner must note and discuss the service treatment records reflecting chest pain, as well as the statements from the Veteran's private physician that his cardiac disability had its onset as the result of service.    

The examination report must include a complete rationale for all opinions expressed.  

5.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


